                      Case 2:18-cr-00256-JCM-VCF Document 156 Filed 06/26/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     UNITED STATES OF AMERICA,                             Case No. 2:18-CR-256 JCM (VCF)
                 8                                           Plaintiff(s),                     ORDER
                 9               v.
               10      DOUGLAS HAIG,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Haig, case number 2:18-cr-
               14     00256-JCM-VCF. On June 25, 2020, Mr. Lopez, on behalf of the United States of America (“the
               15     government”), filed an emergency motion to continue the sentencing hearing—which is currently
               16     scheduled for June 30—under seal.1 (ECF Nos. 153; 154). Defendant Douglas Haig filed a
               17     response, representing that he, his counsel, and certain witnesses he intends to call have already
               18     made travel arrangements. (ECF No. 155).
               19            Defendant’s sentencing hearing has already been continued several times to allow for an
               20     in-person hearing, which has required accommodating the parties’ various obligations, travel
               21     arrangements, and the court’s COVID-19-related procedures. (See ECF Nos. 124; 137; 141; 151);
               22     see also Temporary General Order 2020-05.
               23            Defendant contends that Mr. Lopez may appear by video teleconference. (ECF No. 155).
               24     The hearing is five days away. The court will not continue the sentencing hearing because
               25     defendant has already made the appropriate travel arrangements. Mr. Lopez may appear by video
               26     teleconference and/or another government attorney may appear in person as standby counsel.
               27
               28            1
                                In light of the nature of the government’s request and attendant circumstances, the court
                      grants the government’s motion to seal. (ECF No. 154).
James C. Mahan
U.S. District Judge
                      Case 2:18-cr-00256-JCM-VCF Document 156 Filed 06/26/20 Page 2 of 2



                1           Accordingly,
                2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s
                3     emergency motion to continue (ECF No. 153) be, and the same hereby is, DENIED.
                4           IT IS FURTHER ORDERED that the government’s motion to seal (ECF No. 154) be, and
                5     the same hereby is, GRANTED.
                6           DATED June 26, 2020.
                7
                                                               __________________________________________
                8                                              UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
